Fish, J.
1. A garnishment served upon an employer is not effectual to reach the salary of an employee, if the former was not indebted to the latter at the time the garnishment was served and did not become indebted to him previously to the time of making answer; and this is true although the employer even after service paid the employee his salary in *587advance for the purpose of preventing the same from being-reached by the garnishment.
Argued June 18,
Decided July 28, 1897.
Garnishment. Before Judge Felton. Bibb superior court. November term, 1896.
Anderson & Jones, for plaintiff.
Hall & Hardeman and Hope Polhill, contra.
2. The charge in the present case with respect to what constituted a laborer was substantially in accord with the law as laid down by this court in the case of Oliver v. Macon Hardware Co., 98 Ga. 249, and the verdict of the jury was warranted by the evidence.

Judgment affirmed.


All the Justices concurring.